Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a power tracking controller coupled to the sensor probe, the power tracking controller is configured to: receive measurement of the first power including a phase of a first current and phase of a first voltage of the first power; and generate a control signal based on the measured first power to modify an operation of the amplifier, wherein the amplifier is configured to receive the control signal from the power tracking controller and modify its output impedance to output a second power different from the first power.
In regard to Claim 9:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the power tracking controller is coupled to a sensor configured to measure an input power flowing from the power source, and the power tracking controller is further configured to: determine a difference between the input power and the first power; and generate the control signal based on the difference between the input power and the first power to cause the amplifier to output the second power different from the first power.
In regard to Claim 16:

wherein the power tracking controller is coupled to a sensor configured to measure an input power flowing from the power source, and generating the second control signal based on the measured value of the first power includes: determining a difference between the input power and the first power; and generating the control signal based on the difference between the input power and the first power to cause the amplifier to output the second power different from the first power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN W POOS/Primary Examiner, Art Unit 2896